OFFICE    OF THE   ATTORNEY      GENERAL   OF TEXAS
                                   AUSTIN




Honorable Ii~inerI&UTiSOli, 3r., Director
Departaant ot Publlo SafrtT
kUBti)l,      Tea6


Dear       Sir:




                  $8 hare ror rep1
requr6ting          the opinion of
6tat6d       QU66tiOn.    IOUr   l-6




                                             eratad in the




                           ocredurr of pilling nuabra fr6lu
                           ruate preoodure f6 to ua* b63.i6
                           into slot6 to determine the win-
                         #a priZ66 rOr 6UOh numb6Z6 t0 I36
                        ertifioate& whiah me @xv3 atrarl-
           OUB bU6$66S6 astebllabs@ntswithin the @ftJT.

                *TheBe operator6 cl&i that dua to the
           ruot that darts or ball8 me   used that the oh-
           aant  or chnnoe ie reamed and that tk ~WWD be-
           aone one oi 8kiU.     The oaly differenoe betrscm
                                                                                682


honorable        %oztn   Garrison, Jr., Page Z



      thie oplsratian and the old bingo game ie the
      mfa~er in whioh the winning numb4r6 are seleet-
      ed and the giting of ~perchandise oextlfl~ater
      ratbar than Frl6e6 giren by the operator.

            "Pl6a66 advise in8whether or not, I.6 your
      oplnlon, thin  operation would be 4 violation
      of, the ganbllng 6tatUt66 of our 8tate.w


                 Article6 619,   620   and 6Zl   of   the   Fenal   Cod*   oi
Tex~readi          an rOuOW6:

           *Art. 619. If any person eh611 dlreotly,
     or     a6
            agent    or employ8   for another,      or through
      my agent or agents, keep or sxhiblt ror,the
     ~~~068 0r ~aalng,        cm* poiiO7    t36366, 6~   g66hg
     table, bank, wheel or device of lanymme or
     deroription whatever, or 6ny table, bank, who.1
     or devioe for the purpoi34 or gmlngwblch               ha6
     90 name, or any c&et aaehime, any pigeon             hole
     tabli, any Jersny-llnd table, or table ot any
     kind whfatwever    , regardleeli or the 6~60 or
     whether nomad or not, he 6hall be ooniined              In
     the penitentiary not 1866 the6 tur, nor more
     thau rOID y@&.rS regardless Of whether (my Of
     the abare mentioned -6,             tabl46, b6nk6, wheel6*
     devioe6 or slot aaohLne6 are lieewmd              by law or
     not. any auoh table, bank, wheel, ruchlne or
     device shall bs oonaidered 66 uaad ror gimlng,
     it money or anything or mlue ia betthsrwn.*

           “#wt. 620. It bsing lstendsd byths tore-
        lng articl46 to include every speaies of gam-
     E g dsvioe
          ,~     known ~by th4 mm6 of table or bank,
     Of  every kind WhateVer,   thi6 prOVi6fw 6&n    be
     oonstruod to lnolude my aad 6l.l g6mes whloh in
     oomon language    are aald to be played, dealt,
     kept or erhlbft4d.a

          "art. 621. The following garp~s BFB within
     the acanlqg and intartloo of the tro pre6ediag
     artlole6, vie.: Faro,   aonte,   vLrigt et un, rouge
     et noir, roulette, A.&C., chuckeluak, irerioam%
     rondo; but the 6muum6tioa     0r thea6 me6     6h6ll
     not exclude ana otimr properly dthln the aean-
     lag of the two prs6wliW    krtfole6."
lionorabla Homer Carrieon, Jr., Page 3



           In Opinion NO. 0466, this department held that
a "bingo* &au14 operated under l plan elmoet ldsntloal to
the one deeoribed in your letter wher61n a player via6
permltted to pitch e ball into e box end the number the
ball stop6 on wa6 Odhd    by the keOpOr, We6 fn violation
Or the three Al-tlC~46 of our Pan61 Cob4 quotsd eEoVa.  P1e
666 no reewn to hold airrermiy     rhea the.ganu  16 plafld
by leah partlolpaat throwing e dart Into a board with the
number hit  by euch dart being oalled out by the operator
Oftbgapw.
          Indeed, a “gaae" a6 prohibited by &tiCl~B 619,
880, end 621 of the Penal Co&, 18 a trial of eklll or
ohanoe, between two or'mre   wntendlng  partlee, aowrdlng
to 6oma rule by whloh each one my rail or auooeed in the
trial; or rkill,  a6 ohe66 or bllliarde; of ahence, aa raf-
fler and 6finplolotterle8; or of ohanoo and ekill wmbined,
a6 beokga63ion, whbt, rm0,   eta.  Stearne8 v8. State, Sl
Tax. 693; Faaoett v.'State, 4b Tax. Cr. Bep. ll3, 79 5. W.
64th Condaqtuntly, 6vsn ohoul& tho gm66 of bl.nga goo 4e-
roribe be oharecterl6ed 86 R grew of 6kill ratl*r  than
cimnae, (and which we do not ccncede) the 6ame would 6tlll
bo e *gamer the keeping or which 16 prohibited by Artlalo
619 of the Penal Code. see Opinion I!Io.0-S66, oogy o? whtoh
16     mnal.ord.

         ?or anothm rea6on we feel that tha opentlon 0r
the bingo guu in parstlonrould be In violation or-the Penal
Larr-or thir State. seotlon.47 of Artiolo S of tho OonstltG
tion     of   fiXA6     road6    as   fO~OW6:

               "The kgi616ture shell pa66 laws prohlblt-
         ingtho    e6tabll6hmaat 0r l4tterler end &tt
         enterprlee8 in thi6 Itate, a6 wll:ca6 the 6d@
         0r ticket6   in lotterlo6, gift enterpri606, t2r
         otbr  eveslone imolviag the lottery   grfnolple,
         66tabii6hed or 6XiBtlnl(. in 0th.l 6t6.t06.'

                  P u r euent
                           to lueh aoIQLaad tba Leglalature em&ted
article 664 0r the Peti          code, which read6 a8 io110661

                  *If any pereon shall lrtabllrh a lottery
         Or   dlBp46C     Or    R12y~6EifafOp   rGR1   Or   POrwmti.
       1 by lottery, he 6hd51 be tin6d. not 16~6 th66
         0~. mdred   nor pylfe then Oae thagsend dol-
         lagi oc ii WY WSWR      6hdl 64~. 0rrsr ior
         sale or keep for eelo any ticket  or part t&O-
         k&  in any lottery, he shall be rlned aot
ifonorabla Eomer Garrison, Jr., Page 4



      less then ten nor WBIDP~
                            than fifty doL1ert.v

           In the ais  0r city 0r ivink V. mfritb  gw80am
bX+pMy,   100 Y. K. (Zd) 696 (Tax. Sup. Ct.), the aourt said:

          'The atata penal coda dome not darlna
     a lottery, but our eourta have Interpreted It
     In accordauoe with public usage, to prep a
     schaae OP plan whloh provldaa   for diafributlon
     Or p~:wS by OhMfM           thOM) Wh0 hat4
                           ~MIOAI%,              paid
     or agreed to pay a uonaldaratlcm ror the right
     to psrtiolpnte therein. 26 Tex. Jur. p. 409,
     emu. 2, and cases olted   in the nota~.*     ,

           xn the OQW   0r tairrith IlrPweua 00. V. fiorlppn.
98 9. 3;. (26) BCC, it wa# held that   the elements essential
to Constitute e lottery ara (1) a prize in aimnay OP thing
of rake;   (2) dlatrlbution by thanom, end (3) paymamt, either
d1racC.y EZ: lndiractlp or a valgablo~conalderetion ror the
uhanca to win the prlee. 34~ also city of vi'lnk  v. brlrfith
Amusasient CO.. supre; ~Featharatone v. Independent Sarvlaa
Station Ass*n., 10 9. X. (2dJ 124; 3aak v. 3. S., 61 Fed. (Zd)
973; Grant v. State, ll.2 3. V. 106S; aa 0150 State V. Pa&al,
41 Tog. 298, and iIolamn v. State, 47 8. ST. 830, wherein lt
wee held thet any soheaa ior the distribution or prlraa by
chenea is a lottery.

          In the lusta.nea of the "bingo! gsme in ~uastlon 0
conai6aratloala paid by the patren for the right'to gsrtl&%peta
In the g&us, and ii he is so iortanate  as to win Be m~alvan   a
mrehendlse oartlrlaata or e pri~a. Thererare we take It the
only question In your mind as to whether OPT not the opaPatlan
or such e gama'is lnvioW&xi     or the lottery laws or this state.
is whether or not the clamant of ohance exiatm. 58 bold that
It does.

          %%ile the eklll of an fndlviduel  patron might be ax-
erclaed when it ooaes his turn to throw the dart into the board
or toss the bell into the alot, how osn It be .zaeloteI.mdthat
the entire &aua aonstltutaa ona of akill~rather then Or ehxnaa
when the eucoess of the indivldtml patron in riming dapmda
not only upon him own skill but also upon the skU1 or lQsPtltuda
or his rellow patrona? We aeunot believe   that a petron baaauaa
or his skiil has any better ohsmae of tinniag under aoeh e eehe1pa
than ha aould bve In playing a slot machine.    In PanQargast v.
State, 41 Tex. Cr. Ii.'358, 37 9. W. 651, the latter device Was
held to constftute  a lottery.
Eonorabla Himer hrrimn,   Jr., Page J



           Cogaeyuantly, we hold end pu are raapeotrallp
edvlaad tbet the oparatioa or a gam or "bingo* under the
plan daaorlba8 la your latter would, in addition to balu
.+n viol~tfon of urtlolas 619, ba0, and Ml ol tha Penal
Coda ef this State, be in viol.ation of rrtlela 6&d of our
Panal Code ralatiss to the a8tabll8hmsnt  or lottarlaa.

                                    vary truly yotue

                                ATTIBtBEY GEBEWiL OF !PEXAS